         Case 1:02-cr-01144-VEC Document 373 Filed 12/11/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      December 11, 2019

BY ECF

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Bernard J. Ebbers, 02 Cr. 1144 (VEC)

Dear Judge Caproni:

       We write to advise the Court of a recently issued decision by the Honorable Colleen
McMahon in United States v. Samuel Israel, 05-Cr-1039 (CM), in which Chief Judge McMahon
denied a First Step Act motion filed by the defendant, who had been convicted of serious fraud
offenses in this District. We have attached the redacted version of the decision as publicly filed
and will provide separately to the Court the unredacted version.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:     /s/ Gina M. Castellano/djs
                                               Gina M. Castellano
                                               Assistant United States Attorney
                                               (212) 637-2224

Attachment

cc: Graham Patrick Carner, Esq., counsel to defendant Ebbers (by ECF)
